ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Ibrahim et al (US 20090048591), Hooven et al. (US 20020091384), Anderson (US 20080300587), Slater (US 20080208186), and Stewart (US 20130030430), fails to reasonably teach or suggest one or more current paths that extend from at least one first electrode of a subset of electrodes through an endocardial space of the heart to at least one second electrode of the subset of electrodes when taken in combination with the additional claim elements, either when considering the prior art of record alone or in any proper combination. The examiner agrees with applicant’s argument on page 7 of the remarks filed 01 February 2022 directed to Hooven failing to disclose current paths that extend through an endocardial space as claimed, since Hooven compresses the tissue together such that there is no endocardial space between the electrodes as shown in Figure 26 of Hooven. Additionally, Ibrahim fails to disclose this feature when considered alone, since the Ibrahim is silent with regard to the direction of the path of current flowing out of its electrode, Ibrahim does not disclose a current path extending between a first and second electrode as claimed, and it would also not be considered inherent since Ibrahim is silent with regard to the specific electrical parameters being used to create the ablation energy, therefore the current path could reasonably extend only through myocardial tissue without extending into the endocardial space. Newly found art Slater (US 20080208186) discloses choosing subsets of adjacent conductive electrode segments out of a plurality of electrodes to enhance continuity of transmurality of the ablation lines (see [0046], Figs. 1-3), however when considered alone or in any proper combination with the additional prior art of record, fails to teach extending a current path from the first electrode positioned external to the heart, through the endocardial space, and to a second electrode positioned external to the heart as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                        


/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794